--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT made as of the  _____ day of  ________ 2015.

BETWEEN:

SHAXON ENTERPRISES LTD.
of Burlington, Ontario
(hereinafter called the "Purchaser")

OF THE FIRST PART

 -and-

ENERTOPIA CORP.
of the State of Nevada
(hereinafter called the "Vendor")

OF THE SECOND PART

and-

LEXARIA CORP.
of the State of Nevada
(hereinafter called "Lexaria")

OF THE THIRD PART

THIS AGREEMENT WITNESSETH that in consideration of the covenants, agreements,
warranties and payments herein set forth and provided for, the parties hereto
respectively covenant and agree as follows:

SECTION 1

INTERPRETATION

1.1

Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

(a)      "Agreement" means this Agreement to, inter alia, purchase and sell 100%
of the issued and outstanding capital stock of Thor Pharma Corp. a Canadian
federal corporation, that is the subsidiary of the Vendor (hereinafter called
the "Corporation");

(b)      "Closing Date" means the time and date that is the moment in time
immediately prior to when the closing of the Share Purchase Agreement will occur
no later than June 30, 2015 and following the date on which all of the closing
conditions have been satisfied or waived, subject to extension by mutual
agreement of the Vendor and the Purchaser, or on such other date as the parties
mutually agree.

(c)      "Common Shares" means all the issued and outstanding shares without par
value in the capital of the Corporation;

--------------------------------------------------------------------------------

- 2 -

(d)      "License" means license application 10-MM0610 under the MMPR, which is
in the name of the Corporation and is beneficially held 51% by the Vendor and
49% by Lexaria;

(e)      "MMPR" means Medical Marihuana Procedures and Regulations Program;

(f)      "Purchased Share" means all the issued and outstanding Common Shares of
the Corporation, which is represented by the Vendor to be one Common Share;

(g)      "Time of Closing" means the time on the Closing Date when the closing
of the purchase and sale herein provided for shall be completed.

1.2

Extended Meaning

In this Agreement, words importing the singular number include the plural and
vice-versa and words importing the masculine gender include the feminine and
neuter genders.

1.3

Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof, except as specifically set forth herein. No supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be bound thereby.

SECTION 2

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE VENDOR

2.1

Representations, Warranties and Covenants

To induce the Purchaser to enter into this Agreement, the Vendor represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 2 in respect of the Corporation.

2.2

Purchased Share

The Vendor beneficially owns the Purchased Share and at the Time of Closing such
shares shall be free of all mortgages, charges, liens and other encumbrances
("Liens") and no person, firm or corporation has or shall have any agreement or
option or right capable of becoming an agreement for the purchase from the
Vendor of the Purchased Share except as provided herein, and the Vendor is and
will be entitled to sell and assign the Purchased Share as provided in this
Agreement.

2.3

Canadian Non-Residence

The Vendor is a non-resident of Canada for the purpose of Part 1 of the Income
Tax Act (Canada) as amended.

--------------------------------------------------------------------------------

- 3 -

2.4

Representations and Warranties True on Closing Date


All representations and warranties contained in this Section 2 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Vendor shall have advised the Purchaser in writing at or
before the Time of Closing.

2.5

Representations, Warranties and Covenants Surviving Closing Date

The representations, warranties and covenants of the Vendor contained in this
Section 2 shall survive the Closing Date.

SECTION 3

PURCHASER'S REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1

Representations, Warranties and Covenants

To induce the Purchaser to enter into this Agreement, the Purchaser represents,
warrants and covenants to and in favor of the Purchaser now and as at the
Closing Date as provided in this Section 3.

3.2

Execution and Delivery of Agreement; Enforceability

The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby (a) do not constitute a
breach or a default under the terms of any agreement, license or other
instrument or document to which the Purchaser is a party or by which he is
bound, (b) will not violate any judgment, decree, order, writ, law, rule,
statute, or regulation applicable to Purchaser or his properties and (c) will
not result in the creation of any Lien on or with respect to the Purchaser
Shares. This Agreement has been duly and validly authorized by all necessary
action of the Purchaser and is legally binding upon the Purchaser in accordance
with its terms.

3.3

Documents and Information

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by Purchaser of this
Agreement, in accordance with its terms and conditions will not require the
approval or consents of any government or regulatory body or the approval or
consent of any other person or entity.

Until such time as all the payments in Section 4.1 of this Agreement have been
received by the Vendor and Lexaria, the Purchaser shall immediately provide to
the Vendor copies of all correspondence pertaining to the License and Health
Canada.

3.4

Consents and Approvals

The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and the performance by Purchaser of this
Agreement, in accordance with its terms and conditions are not known to require
the approval or consent of any governmental or regulatory body or the approval
or consent of any other person or entity.

--------------------------------------------------------------------------------

- 4 -

3.5

Representations and Warranties True on Closing Date


All representations and warranties contained in this Section 3 shall be true on
and as of the Closing Date with the same effect as if made on and as of such
date except due to changes in circumstances between the date hereof and the Time
of Closing of which the Purchaser shall have advised the Vendor in writing at or
before the Time of Closing.

3.6

Representations, Warranties and Covenants Surviving Closing Date

The representations, warranties and covenants of the Purchaser contained in this
Section 3 shall survive the Closing Date.

3.7

Purchase for Investment

Purchaser is financially able to bear the economic risks of acquiring the
Purchased Share and the other transactions contemplated hereby, and has no need
for liquidity in this investment. Purchaser has such knowledge and experience in
financial and business matters in general, and with respect to businesses of a
nature similar to the business of the Corporation, so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Purchased Share.

Purchaser is acquiring the Purchased Share solely for his own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the "Securities Act"), or an exemption from
such registration is available. Purchaser has (i) received all the information
he has deemed necessary to make an informed investment decision with respect to
the acquisition of the Purchased Share; (ii) had an opportunity to make such
investigation as he has desired pertaining to the Corporation and the
acquisition of an interest therein, and to verify the information which is, and
has been, made available to him; and (iii) had the opportunity to ask questions
of Vendor concerning the Corporation.

3.8

Liabilities

Following the Closing, Vendor will have no liability for any debts, liabilities
or obligations of the Corporation or its business or activities, and there are
no outstanding guaranties, performance or payment bonds, letters of credit or
other contingent contractual obligations that have been undertaken by Vendor
directly or indirectly in relation to the Corporation or its business and that
may survive the Closing.

SECTION 4

PURCHASE OF SHARES AND STATUS OF LICENSE

4.1

Purchase Price for Purchased Share

Based upon the representations, warranties, undertakings and covenants set forth
in Sections 2 and 3, the Purchaser shall purchase and the Vendor and Lexaria
shall sell to the Purchaser the Purchased Share and their interests in the
License for an aggregate purchase price of $1,510,000 payable pursuant to
instructions from the Vendor (with 49% to be allocated to Lexaria and 51% to be
allocated the Vendor) in the following installments following the Time of
Closing, which are individually due and payable to the Vendor and Lexaria, at
the time each individual performance milestone is achieved, regardless of
whether or not the Purchaser has retained the License in whole or in part, at
the time of all or any of the below performance thresholds being reached:

--------------------------------------------------------------------------------

- 5 -

  (a)

$10,000, which has been paid, as a non-refundable deposit;

        (b)

$200,000 dollars to be paid within 30 days of "Inspection Letter" from Health
Canada;

        (c)

$200,000 dollars to be paid within 30 days of "License to Grow Letter" from
Health Canada;

        (d)

$100,000 dollars to be paid within 30 days of "License to Grow and Sell Letter"
from Health Canada;

        (e)

$100,000 dollars to be paid within 30 days of selling $5,000,000 in product;

        (f)

$100,000 dollars to be paid within 30 days of selling $10,000,000 in product;

        (g)

$200,000 dollars to be paid within 30 days of selling $20,000,000 in product;

        (h)

$300,000 dollars to be paid within 30 days of selling 10,000g of product;

        (i)

$100,000 dollars to be paid within 30 days on the first anniversary of Health
Canada license renewal to grow and sell;

        (j)

$100,000 dollars to be paid within 30 days on the second anniversary of Health
Canada license renewal to grow and sell; and

        (k)

$100,000 dollars to be paid within 30 days on the third anniversary of Health
Canada license renewal to grow and sell.

All payments due in this Section 4.1 are null and void from that point in time
if/when Health Canada gives a final and uncontestable denial of MMPR license
application 10-MM0610 and the Purchaser shall be relieved of all obligations
otherwise due by this Section 4.1 in that event.

4.2

Delivery of Shares

Subject to the receipt of payment under Section 4.1, (a), and the fulfillment of
all the terms and conditions hereof (unless waived as herein provided),
specifically not including the payments under Section 4.2, (b) through 4.2, (k)
the Vendor shall deliver to the Purchaser a certificate or certificates
representing all the Purchased Share, duly endorsed in blank for transfer,
and/or will cause the transfer of such shares to be duly and regularly recorded
on the books of the Corporation in the name of the Purchaser. All share
certificates representing the Purchased Share shall be fully transferable on the
books of the Corporation and endorsed in blank for transfer in a manner
satisfactory to counsel for the Purchaser, subject to applicable law.

--------------------------------------------------------------------------------

- 6 -

4.3

Board Representation


At the Time of Closing, the Purchaser shall nominate two directors to the board
of the Corporation and the two current directors of the Corporation will resign
and step down from the Corporation and shall be removed from the License.

4.4

Standstill

During the period from Closing until the completion of the payments specified in
Section 4.1 are completed, the Purchaser agrees that, without the prior written
consent of the Vendor and Lexaria (such consent not to be unreasonably withheld)
they will not dispose of, sell, transfer, assign or otherwise encumber the
License or any resulting license and not take any action in regards to the
License or any resulting license except in the usual, ordinary and regular
course of business and as may be required to maintain and advance the License
application 10-MM0610 and any resulting license UNLESS ONE OF THE FOLLOWING TWO
CONDITIONS HEREIN IS MET:

  1.

The Vendor and Lexaria shall have the right to approve any potential acquirer of
the License to ensure their agreement and ability of meet the financial
conditions contained herein; or

        2.

If no Vendor/Lexaria approval is obtained, then the potential acquirer of the
License must make all payments due from the Purchaser to the Vendor and Lexaria
at the time of the potential transaction, prior to or upon closing of any
potential transaction, as a condition of the closing of such transaction.


4.5

Ownership of License

Until such time as the payment in Section 4.1, (a) is received by the Vendor and
this Agreement is fully executed and agreed to by all parties, the Vendor and
Lexaria shall continue to have beneficial ownership of the License and/or
license application and/or resulting license.

4.6

Intellectual Property Rights

Until such time as all payments in Section 4.1 are received by the Vendor, the
Vendor and Lexaria shall continue to have full right(s) to utilize any and all
intellectual property gained, learned or otherwise obtained up to the date of
May 25, 2015 in the pursuit of License 10-MM0610, for any purposes they elect.

SECTION 5

INDEMNIFICAITON

5.1

Indemnity by Vendor

Vendor agrees to indemnify and hold harmless the Purchaser and his affiliates
(collectively, the "Purchaser Indemnified Parties"), from and against, and to
reimburse the Purchaser Indemnified Parties with respect to, any and all loss,
damage, liability, claims, cost and expense, including reasonable attorneys’ and
accountants’ fees, (each, a "Loss", or collectively, "Losses") incurred by the
Purchaser Indemnified Parties by reason of or arising out of or in connection
with (i) the breach of any representation or warranty contained in Section 2
hereof or (ii) the failure of the Vendor to perform any agreement required by
this Agreement to be performed by it. The Purchaser agrees to give prompt
written notice to Vendor of the allegation by any third party of the existence
of any liability, obligation, contract, other commitment or state of facts
referred to in this Section 5.1. Vendor shall be entitled to control the
contest, defense, settlement or compromise of any such claim (including
engagement of counsel in connection therewith), at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such contest, defense, settlement or compromise, and the Purchaser shall have
the right to participate in the contest, defense, settlement or compromise of
any such claim at its own cost and expense, including the cost and expense of
attorneys’ fees in connection with such participation. Notwithstanding the
foregoing, Vendor shall not settle or compromise any such claim without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, provided, that such consent shall not be required in the event that
the settlement or compromise includes an unconditional and complete release of
the Purchaser Indemnified Parties and does not provide for any ongoing
obligations of the Purchaser.

--------------------------------------------------------------------------------

- 7 -

5.2

Indemnity by the Purchaser

Purchaser covenants and agrees to indemnify, defend, protect and hold harmless
Vendor, and its officers, directors, employees, stockholders, agents,
representatives and affiliates (collectively, together with Vendor, the "Vendor
Indemnified Parties") at all times from and after the date of this Agreement
from and against all losses, liabilities, damages, claims, actions, suits,
proceedings, demands, assessments, adjustments, costs and expenses (including
specifically, but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Vendor Indemnified Party (collectively, "Losses") incurred
by any Vendor Indemnified Party as a result of or arising from (i) any breach of
the representations and warranties of Purchaser set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any payment, covenant or agreement (including any other agreement of
Purchaser to indemnify Vendor set forth in this Agreement) on the part of
Purchaser under this Agreement or on the part of any third party that is
transferred an interest in the License by the Purchaser, (iii) any debt,
liability or obligation of the Corporation, (iv) the conduct and operations of
the business of the Corporation whether before or after Closing, (v) claims
asserted against the Corporation whether before or after Closing, or (vi) any
federal or state income tax payable by Vendor and attributable to the
transaction contemplated by this Agreement.

Vendor agrees to give prompt written notice to the Purchaser of the allegation
by any third party of the existence of any liability, obligation, contract,
other commitment or state of facts referred to in this Section 5.2. The
Purchaser shall be entitled to control the contest, defense, settlement or
compromise of any such claim (including the engagement of counsel in connection
therewith), at his own cost and expense, including the cost and expense of
reasonable attorneys’ fees in connection with such contest, defense, settlement
or compromise, and Vendor shall have the right to participate in the contest,
defense, settlement or compromise of any such claim at its own cost and expense,
including the cost and expense of reasonable attorneys’ fees in connection with
such participation. Notwithstanding the foregoing, the Purchaser shall not
settle or compromise any such claim without the prior written consent of Vendor,
which consent shall not be unreasonably withheld, provided, that such consent
shall not be required in the event that the settlement or compromise includes an
unconditional and complete release of the Vendor Indemnified Parties and does
not provide for any ongoing obligations of Vendor.

SECTION 6

GENERAL

6.1

Governing Law

This Agreement shall be construed in accordance with the laws of the Province of
British Columbia and each of the parties agrees that all actions shall be
commenced and defended in the Province of British Columbia, without reference to
the choice of law principles thereof. Each party hereby irrevocably submits to
the jurisdiction of the courts of the Province of British Columbia, sitting in
Vancouver. Each party irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any such court, any claim that
any such suit, action or proceeding brought in such a court has been brought in
an inconvenient forum and the right to object, with respect to any such suit,
action or proceeding brought in any such court, that such court does not have
jurisdiction over such party. In any such suit, action or proceeding, each party
waives, to the fullest extent it may effectively do so, personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail, addressed to such party at its address set
forth in Section 6.3. Each party agrees that a final non-appealable judgment in
any such suit, action or proceeding brought in such a court shall be conclusive
and binding.

--------------------------------------------------------------------------------

- 8 -

6.2

Counterparts

The Agreement may be executed in several counterparts bearing original or
facsimile signatures, each of which so executed shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument and notwithstanding their date of execution shall be deemed to bear
date as of the date above written.

6.3

Notices

Any notice of other instrument required or permitted to be given under the
provisions of this Agreement shall be in writing and may be given via certified
mail, return receipt requested, postage prepaid or via prepaid overnight
courier, or personally delivering the same addressed in the case of the Vendor
or Lexaria to:

c/o W.L. Macdonald Law Corporation
Suite 400 – 570 Granville Street
Vancouver, BC V6C 3P1

and in the case of the Purchaser, to:

SHAXON ENTERPRISES LTD.
3129 Centennial Drive
Burlington, ON L7M 1B8

Such notices, demands, claims and other communications shall be deemed given
when actually received or (a) in the case of delivery by overnight courier with
guaranteed next day delivery, the next day or the day designated for delivery,
(b) in the case of certified mail, five days after deposit in the mail or (c) in
the case of personal delivery, when actually delivered.

6.4.

Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the respective
parties hereto and their respective heirs, executors, administrators, successors
and/or assigns, as the case may be.

--------------------------------------------------------------------------------

- 9 -

6.5

Further Assurances


From and after the Time of Closing, each party shall, at any time and from time
to time, make, execute and deliver, or cause to be made, executed and delivered,
for no additional consideration but at the cost and expense of the requesting
party (excluding any internal costs incurred, such as having any of the
following reviewed by counsel) such assignments, deeds, drafts, checks, stock
certificates, returns, filings and other instruments, agreements, consents and
assurances and take or cause to be taken all such actions as the other party or
its counsel may reasonably request for the effectual consummation and
confirmation of this Agreement and the transactions contemplated hereby.

6.6

No Third Party Beneficiary

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person or entity other than the parties
hereto and their respective successors and permitted assigns, any right or
remedies under or by reason of this Agreement.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF this Agreement has been executed by the parties.

ENERTOPIA CORP.

Per:                         Authorized Signatory    

LEXARIA CORP.

Per:                         Authorized Signatory    

SHAXON ENTERPRISES LTD.

Per:                         Authorized Signatory    


--------------------------------------------------------------------------------